Not for Publication in West's Federal Reporter

           United States Court of Appeals
                         For the First Circuit

No. 11-1124

                        KUMUDINIE RENUKA PERERA,

                                 Petitioner,

                                       v.

                ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                                 Respondent.


                   PETITION FOR REVIEW OF AN ORDER
                 OF THE BOARD OF IMMIGRATION APPEALS



                                    Before

              Boudin, Lipez, and Howard, Circuit Judges.



     Visuvanathan Rudrakumaran on brief for petitioner.
     Tony West, Assistant Attorney General, Civil Division, Melissa
Neiman-Kelting, Senior Litigation Counsel, Office of Immigration
Litigation, and Jane T. Schaffner, Trial Attorney, Office of
Immigration Litigation, Civil Division, United States Department of
Justice, on brief for respondent.



                               March 27, 2012
           LIPEZ, Circuit Judge.      Kumudinie Renuka Perera, a native

and citizen of Sri Lanka, petitions for review of a Board of

Immigration Appeals ("BIA") decision denying her untimely motion to

reopen removal proceedings based on a claim of changed country

conditions.     We deny the petition.

                                     I.

           Perera entered the United States on January 26, 2004, as

a nonimmigrant visitor with authorization to remain in the country

until July 25, 2004.     On January 20, 2005, she applied for asylum,

withholding of removal, and protection under the Convention Against

Torture ("CAT"), claiming that she had been and would be persecuted

or tortured in Sri Lanka based on an imputed political opinion,

namely her alleged support for the Liberation Tigers of Tamil Eelam

("LTTE"), a terrorist group in Sri Lanka.                 The Department of

Homeland Security issued a Notice to Appear on March 24, 2005,

charging Perera with being subject to removal for overstaying her

visa.   See 8 U.S.C. § 1227(a)(1)(B).        Perera conceded that she was

removable as charged, but also renewed her application for relief.

           At a hearing before an immigration judge ("IJ") on

October 26, 2006, Perera testified that her husband had been

induced   by   his   business    partner    to   enter    into    a   series   of

commercial     construction     contracts   with   a     lumber   merchant     in

northern Sri Lanka. When the merchant was discovered by the police

to be a member of the LTTE, Perera's husband went into hiding.                 Two


                                     -2-
days later, on February 15, 2003, Perera was questioned at her home

by   police    officers    searching    for    her husband.       The   officers

returned to Perera's home on February 17, 2003, and threatened to

arrest her if her husband did not emerge from hiding and surrender

himself.      Frightened, Perera went with her children to stay with

her parents, while her husband fled Sri Lanka for Japan.                   After

some time had passed, Perera began giving protection money to her

husband's business partner, believing that he was paying off the

police on her behalf, and returned to her home.                On October 22,

2003, four officers wearing plain clothes blindfolded Perera and

abducted her from her home at gunpoint, questioning her at an

undisclosed location about her and her husband's involvement with

the LTTE.     The officers released Perera only after she promised to

pay them the approximate equivalent of $2,700.               She left for the

United States shortly thereafter.

              Perera's    testimony    was    corroborated   by   an    affidavit

submitted to the IJ by her mother, who indicated that the police

had continued to look for Perera after she departed for the United

States.     Perera's husband, who remained in Japan, submitted an

affidavit to the same effect, based on secondhand information. The

IJ was also given various background materials, including news

articles and a copy of the United States Department of State's 2005

Country Report on Human Rights Practices in Sri Lanka, which




                                       -3-
described the prevalence of police corruption in Sri Lanka and the

mistreatment there of suspected LTTE collaborators.

           In an oral decision delivered on April 17, 2007, the IJ

denied Perera's application for relief. The IJ found that Perera's

mistreatment in Sri Lanka had been part of an extortion scheme

hatched by her husband's business partner in combination with the

police, and had not been politically motivated.             Accordingly, the

IJ held that Perera had failed to establish that she had suffered

past persecution or had a well-founded fear of future persecution

on account of an imputed political opinion or any other protected

ground,   and   thus   was    ineligible   for   asylum.      See   8   U.S.C.

§ 1101(a)(42)(A); Seng v. Holder, 584 F.3d 13, 18 (1st Cir. 2009).

The IJ also held that Perera, perforce, had not established her

right to withholding of removal, since "claims for withholding of

removal require a higher level of proof than claims for asylum,"

Villa-Londono v. Holder, 600 F.3d 21, 24 n.1 (1st Cir. 2010), and

that Perera was not entitled to CAT protection because she had not

shown that it was more likely than not that she would be tortured

if returned to Sri Lanka, see 8 C.F.R. § 1208.16(c); Seng, 584 F.3d

at 20.

           Perera appealed the IJ's decision to the BIA, which

dismissed her appeal on October 17, 2008, agreeing with the IJ that

"[t]he    mistreatment   [Perera]     suffered    was      financially,   not

politically, driven."        Perera then filed a petition for review in


                                     -4-
this court. Because Perera had "failed to demonstrate that the BIA

committed legal error or that the evidence compelled a finding that

she demonstrated a nexus between the mistreatment she described and

her imputed political opinion or that the claimed mistreatment

amounted to persecution," we denied the petition.                           Perera v.

Holder, No. 08-2410 (1st Cir. Nov. 16, 2009) (Judgment).

              On   April    26,     2010,    eighteen     months    after    the   BIA

dismissed her appeal, Perera filed a motion asking the BIA to

reopen her removal proceedings. Although such motions usually must

be    filed    within      ninety     days     of   the    entry     of   the    final

administrative order of removal, see 8 U.S.C. § 1229a(c)(7)(C)(i),

Perera invoked an exception for motions that seek to introduce

previously     unavailable,         material      evidence   of    changed      country

conditions, see 8 C.F.R. § 1003.2(c)(3)(ii).                      In support of her

motion, Perera submitted affidavits from herself and her mother.

The   affidavits     stated       that,     since   Perera   filed    her    original

application for relief, the police had not stopped searching for

her, and her husband had been temporarily detained by immigration

officers after appearing at a Sri Lankan airport with falsified

travel documents.          Perera also submitted a transcript of remarks

made by United States Secretary of State Hillary Clinton condemning

the use of sexual violence in armed conflicts, as well as assorted

news clippings and reports, including the United States Department




                                            -5-
of State's 2009 Country Report on Human Rights Practices in Sri

Lanka.

            On January 6, 2011, the BIA denied Perera's motion to

reopen as untimely, holding that the new evidence submitted did not

demonstrate a material change in country conditions.                 The BIA

explained    that   most   of    the   new   evidence   merely   indicated    a

continuation, rather than a change, of conditions in Sri Lanka.

The only evidence that did not fit this mold was the detention of

Perera's husband by immigration officers, which the BIA said did

not affect Perera's eligibility for relief because it was not due

to an imputed political opinion and did not suggest an increased

risk of torture.

            This petition for review followed on January 31, 2011.

                                       II.

            Motions to reopen removal proceedings "are disfavored due

to   the   strong   public      interest     in   concluding   litigation."

Ratnasingam v. Holder, 556 F.3d 10, 15 (1st Cir. 2009).                "As a

result, the BIA enjoys considerable latitude in deciding whether to

grant or deny such a motion."          Raza v. Gonzales, 484 F.3d 125, 127

(1st Cir. 2007).     Our review of such decisions is solely for abuse

of discretion.      See Smith v. Holder, 627 F.3d 427, 433 (1st Cir.

2010).     "This means, in effect, that such a decision will stand

unless the complaining party can show that the BIA committed an

error of law or exercised its judgment in an arbitrary, capricious,


                                       -6-
or irrational way."        Raza, 484 F.3d at 127; see also Smith, 627

F.3d at 433.

              The BIA may entertain an untimely motion to reopen if an

alien makes a convincing demonstration of changed conditions in his

or her homeland.        See 8 C.F.R. § 1003.2(c)(3)(ii); Raza, 484 F.3d

at   127.      "Those    changes,   however,   must   be   material   to    the

underlying substantive relief that the alien is seeking . . . and

the evidence tendered in support thereof must have been unavailable

during the prior proceedings."              Raza, 484 F.3d at 127.          In

addition, the new evidence submitted, together with the evidence

already in the record, must establish a prima facie showing of

eligibility for the underlying substantive relief sought by the

alien.      See Smith, 627 F.3d at 438-39.

              Perera contends that the BIA abused its discretion in

holding that the changed-conditions exception did not warrant

reopening her removal proceedings.          She argues that the affidavits

submitted in support of her motion to reopen, which describe the

police's continued interest in her whereabouts and her husband's

temporary detention by Sri Lankan immigration officers, demonstrate

that events subsequent to her original application for relief have

increased her risk of persecution and torture in Sri Lanka.

              We discern no abuse of discretion.            The affidavits

accompanying      Perera's   motion   to    reopen    generally   reflect    a

continuation of conditions that existed in Sri Lanka at the time of


                                      -7-
Perera's original application for relief.                    In particular, the

affidavits' description of the police's ongoing efforts to locate

Perera adds nothing new to the mix.                  Perera described similar

efforts in her original application, and there is no indication

that the police have intensified their search in any manner.                     See

Tawadrous v. Holder, 565 F.3d 35, 38 (1st Cir. 2009) (stating that

evidence accompanying a motion to reopen "must demonstrate the

intensification or deterioration of country conditions, not their

mere   continuation");         Ratnasingam,    556    F.3d   at   15   (dismissing

petition      because       evidence    "did   not    demonstrate       intensified

persecution         but   mirrored     evidence    submitted      in   support    of

[petitioner's] original application").                Moreover, the additional

evidence does nothing to undermine the earlier conclusion of the IJ

and    the    BIA    that    the   mistreatment      suffered     by    Perera   was

financially, not politically, driven.

              To the extent that the affidavits do reflect changed

conditions, the changes are not material to Perera's eligibility

for relief.      The only new development of note is the detention of

Perera's husband by Sri Lankan immigration officers. Perera claims

that   this    event      warrants     reopening     her   removal     proceedings,

pointing to our statement in Smith that "recent violence against a

petitioner's family members can constitute a material change in

country conditions."            627 F.3d at 436.           However, there is no

evidence that Perera's husband was harmed during his detention or,


                                         -8-
indeed, that his detention was prompted by anything other than his

possession of falsified travel documents and violation of Sri

Lanka's immigration laws. As such, the detention does not increase

the risk that Perera will be persecuted on account of an imputed

political opinion or any other protected ground if returned to Sri

Lanka.

                              III.

          In sum, Perera has failed to introduce new, material

evidence of changed conditions in Sri Lanka.   Accordingly, we hold

that the BIA did not abuse its discretion in denying her untimely

motion to reopen her removal proceedings.

          The petition for review is denied.

          So ordered.




                               -9-